EXHIBIT 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of
September 24, 2015, by and between Raymond K. Guba (“Executive”) and Global
Power Equipment Group Inc. (the “Company”).  The Company and Executive are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”

 

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Termination of Employment.  Effective as
of September 24, 2015 (the “Separation Date”), Executive’s employment with the
Company and its affiliates (including, without limitation, as Chief Financial
Officer of the Company) shall terminate and Executive shall cease to be an
employee and officer of any and all of the foregoing.  In addition, as of the
Separation Date, Executive shall, and by execution of this Agreement he does,
resign from any and all directorships Executive may hold with any of the
affiliates of the Company.  Executive hereby agrees to execute any and all
additional documentation the Company may deem necessary or appropriate to
effectuate such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon the Separation Date,
regardless of when or whether he executes any such additional documentation.  As
used in this Agreement, the term “affiliate” means any entity controlled by,
controlling, or under common control with, the Company.

 

2.                                      Accrued Benefits.  The Company shall pay
or provide to Executive the following payments and benefits:

 

(a)                                 Salary and Vacation Pay.  Within ten
calendar days after the Separation Date, the Company shall issue to Executive
his final paycheck, reflecting (i) his earned but unpaid base salary through the
Separation Date, and (ii) his accrued but unused vacation pay through the
Separation Date.

 

(b)                                 Expense Reimbursements.  The Company, within
30 calendar days after the Separation Date, shall reimburse Executive for any
and all reasonable business expenses incurred by Executive in connection with
the performance of his duties prior to the Separation Date, which expenses shall
be submitted by Executive to the Company with supporting receipts and/or
documentation no later than 15 calendar days after the Separation Date.

 

(c)                                  Other Benefits.  All Company-provided
benefits shall cease to accrue on the Separation Date, including but not limited
to accrual of vacation, sick, and other benefits.  The Company shall continue to
provide the existing level of health insurance benefits to Executive and his
eligible dependents through September 30, 2015, after which date Executive may
be eligible for continuation of those health insurance benefits at Executive’s
expense pursuant to COBRA, and will receive information regarding election of
benefit continuation separately.   To the extent not theretofore paid or
provided, the Company shall pay or provide, or cause to be paid or provided, to
Executive any other amounts or benefits required to be paid or provided or which
Executive is eligible to receive under the Company’s (or an affiliate’s) benefit
plans, programs and arrangements in each case in accordance with the terms,
conditions and normal procedures of each such plan and based on accrued and
vested benefits through the

 

--------------------------------------------------------------------------------


 

Separation Date.

 

3.                                      Severance Benefits.  If and only if
(x) Executive executes the release attached as Exhibit A to this Agreement (the
“Release”),  (y) the Release becomes irrevocable pursuant to its terms (the date
on which the Release so become irrevocable being the “Effective Release Date”),
and (z) Executive continues to comply with his obligations set forth in Sections
5, 6, and 7 hereof, the Company shall vest Executive in certain otherwise
unvested restricted share units (“RSUs”) held by Executive as of the Separation
Date as follows:

 

(a)                                 All unvested time-based RSUs held by
Executive as of the Separation Date (being a total of 32,987 RSUs) will vest in
full on the Separation Date and will be paid within five business days after the
Effective Release Date.

 

(b)                                 All unvested performance-based RSUs held by
Executive as of the Separation Date (being a total of 27,933 RSUs, of which
9,333 were granted in 2013, 7,333 were granted in 2014, and 11,267 were granted
in 2015) will be paid to Executive, in each case:  (i) at the same time as would
have been the case under the applicable award agreement if Executive’s
employment had continued through the date on which the particular RSUs would
have otherwise vested; and (ii) at (A) that number of RSUs that would have paid
out to Executive if his employment had continued through the date on which the
particular RSUs would have otherwise vested (which is dependent upon the extent
to which performance goals are achieved during the entire applicable performance
period), multiplied by (B) a fraction, the numerator of which is the number of
days worked during the applicable performance period and the denominator of
which is the number of days in the entire performance period.

 

The Parties acknowledge that pursuant to the terms of the applicable equity
plan, Executive is permitted to elect, and he hereby does elect, to have the
minimum required tax withholding obligation related to the payout of vested RSUs
satisfied via a net share withholding method authorized by the applicable equity
plan, and the Company will so satisfy that obligation.  As, if, and when any of
the applicable performance goals are not fully achieved during any of the
applicable performance periods, the then unvested portion of the
performance-based RSUs referred to in Section 3(b) will automatically be
forfeited without further action by the Parties.

 

4.                                      Release of Claims.  Executive shall
execute and deliver the Release to the Company within 21 calendar days following
the Separation Date (the “Release Period”).  If Executive fails to execute and
deliver the Release to the Company during the Release Period, or if the Release
is revoked by Executive before it has become irrevocable pursuant to its terms,
Executive will forfeit all of the RSUs that are referred to in any of
Sections 3(a) or 3(b) above.

 

5.                                      Severance Arrangement.  Executive
acknowledges that the payments and arrangements contained in this Agreement
shall constitute full and complete satisfaction of any and all payments and
benefits to which Executive may be entitled as a result of his employment with
the Company and the termination thereof.  Executive agrees that, as of the
Separation Date, this Agreement supersedes and replaces the severance terms set
forth in Section 4 of the Severance Arrangement between Executive and the
Company effective as of November 18, 2013 (the “Severance Arrangement”) and
that, provided the Company observes its obligations under this Agreement, the
Company has no further obligations to make any payments or provide any benefits
to Executive under the terms of the Severance Arrangement or otherwise. 
Executive and the Company each acknowledge and agree that the following terms
and conditions of the Severance Arrangement remain in effect in accordance with
their terms:

 

(a)                                 Section 9, Work Product;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Section 10, Confidential Information;

 

(c)                                  Section 11, Non-Compete, Non-Solicitation;

 

(d)                                 Section 12, Remedies;

 

(e)                                  Section 13, Cooperation in Investigations
and Proceedings;

 

(f)                                   Section 21, Successors and Assigns; and

 

(g)                                  Section 22, Choice of Law.

 

6.                                      Return of Property.  By not later than 7
calendar days after the Separation Date, Executive shall return to the Company
all items of Company property previously in his possession, including without
limitation, keys, credit cards, telephone calling cards, computer hardware and
software, cellular and portable telephone equipment, manuals, books, notebooks,
financial statements, reports and other documents.  For the avoidance of doubt,
Executive is entitled to retain his personal cellular telephone number.  The
Company will make available to Executive, at a time and in a manner to be
mutually agreed, copies of all personal (as distinct from Company-related)
information (including personal contacts, personal calendar information, and
other personal documents) on the Company’s personal computer and laptop computer
that Executive most recently used before the Separation Date (the “Executive’s
Company Computers”).  In addition, if at some future date Executive requests
access to other information that was on the Executive’s Company Computers when
they were last in his possession and such information is necessary and
appropriate to enable Executive to defend himself in any pending or imminent
litigation that may be brought against him, the Company will consider
Executive’s request in good faith and will provide such access to the extent
consistent with the ethical obligations of Company Counsel and to the extent not
inconsistent with the Company’s legal obligations and not inconsistent with the
best interests of the Company, including but not limited to requests by
regulatory and law enforcement agencies.  This provision shall not be construed
to limit Executive’s rights to information pursuant to the Federal Rules of
Civil Procedure.

 

7.                                      Non-Disparagement.

 

(a)                                 Executive agrees that he will not do or say
anything that could reasonably be expected to disparage or impact negatively the
name or reputation in the marketplace of the Company or of any entity or
individual known by Executive to be an affiliate, employee, officer, director,
stockholder, members, principal or assign of any of the foregoing.  Subject to
Executive’s continuing obligations to comply with Section 10 (Confidential
Information) of the Severance Arrangement as provided herein, nothing in this
Section 7 shall preclude Executive from (i) responding truthfully to any legal
process or truthfully testifying in a legal or regulatory proceeding, provided
that, to the extent permitted by law, Executive promptly informs the Company of
any such obligation prior to participating in any such proceedings, or
(ii) responding truthfully to any statements made in material breach of
Section 7(b) hereof.

 

(b)                                 The Company agrees that it will not release
any information or make any statements, and its officers and directors shall not
do or say anything that could reasonably be expected to disparage or impact
negatively the name or reputation in the marketplace of Executive.  Nothing
herein shall preclude the Company or any of its affiliates, employees, officers,
directors, stockholders, members, principals or assigns from (i) responding
truthfully to any legal process or truthfully testifying in a legal or
regulatory proceeding, provided that to the extent permitted by law, the Company
will promptly inform Executive in advance if it has reason to believe such
response or testimony will directly relate to

 

3

--------------------------------------------------------------------------------


 

Executive, (ii) complying with applicable disclosure requirements, or
(iii) responding truthfully to any statements made in material breach of
Section 7(a) hereof.

 

8.                                      Attorneys’ Fees.  The Company shall
reimburse Executive for the reasonable attorneys’ fees he incurred on or after
September 21, 2015 in connection with the negotiation, implementation, and
documentation of this Agreement and other arrangements relating to his
employment with the Company, which reimbursement shall be payable in a single
lump sum no later than 90 calendar days after the Separation Date, provided that
Executive submits the reimbursement request to the Company in writing, with
supporting documentation, no later than 60 calendar days after the Separation
Date, and in no event shall the Company reimburse attorneys’ fees in excess of
$10,000.

 

9.                                      Miscellaneous.

 

(a)                                 Section 409A.  The intent of the Parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code (“Section 409A”) or are exempt therefrom and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that
(i) the payments and benefits due to Executive under Section 3 above are payable
or provided on account of Executive’s “separation from service” within the
meaning of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of Section 409A, and
(iii) Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of the Executive’s
separation from service for any reason other than death, or (2) the date of the
Executive’s death.  In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.

 

(b)                                 Withholding.  The Company or its affiliates,
as applicable, may withhold from any amounts payable or benefits provided under
this Agreement such federal, state, local, foreign or other taxes as shall be
required to be withheld pursuant to any applicable law or regulation. 
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes, interest and penalties that may be imposed on
Executive in connection with this Agreement (including any taxes, interest and
penalties under Section 409A), and neither the Company nor its affiliates shall
have any obligation to indemnify or otherwise hold Executive harmless from any
or all of such taxes, interest or penalties.

 

(c)                                  Severability.  In construing this
Agreement, if any portion of this Agreement shall be found to be invalid or
unenforceable, the remaining terms and provisions of this Agreement shall be
given effect to the maximum extent permitted without considering the void,
invalid or unenforceable provision.

 

(d)                                 Successors.  This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s

 

4

--------------------------------------------------------------------------------


 

surviving spouse, heirs, and legal representatives.  This Agreement shall inure
to the benefit of and be binding upon the Company and its affiliates, and their
respective successors and assigns.

 

(e)                                  Final and Entire Agreement; Amendment. 
This Agreement, together with the Release, represents the final and entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations and discussions between the
Parties hereto and/or their respective counsel with respect to the subject
matter hereof.  Without limiting the generality of the foregoing, except as
otherwise expressly provided herein, this Agreement supersedes the Severance
Arrangement, the Compensation Recoupment Policy Acknowledgement and Agreement
between Executive and the Company and, insofar as it relates to Executive, the
related Compensation Recovery Policy, as in effect on the Separation Date and,
therefore, neither Executive nor the Company will have any right against the
other pursuant to any of these superseded items, except as expressly provided
otherwise in this Agreement. Any amendment to this Agreement must be in writing,
signed by duly authorized representatives of the Parties, and stating the intent
of the Parties to amend this Agreement.

 

(f)                                   Representation By Counsel.  Each of the
Parties acknowledges that it or he has had the opportunity to consult with legal
counsel of its or his choice prior to the execution of this Agreement and the
Release.  If any ambiguity or question of intent or interpretation arises, this
Agreement and the Release shall be construed as if drafted jointly by the
parties hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

(g)                                  Governing Law; Jurisdiction.  This
Agreement shall be governed, construed, interpreted and enforced in accordance
with the substantive laws of the State of Texas, without regard to conflicts of
law principles. The Parties agree that any conflict of law rule that might
require reference to the laws of some jurisdiction other than Texas shall be
disregarded. Each party (i) agrees that any action arising out of or relating to
this Agreement shall be brought exclusively in the state courts located in
Dallas County, Texas and the United States District Court for the Northern
District of Texas (Dallas Division), (ii) accepts for itself or himself and in
respect of its or his property, generally and unconditionally, the jurisdiction
of those courts, and (iii) irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it or he may now or hereafter have to the bringing
of any action in those jurisdictions.  EACH PARTY WAIVES ITS OR HIS RIGHT TO
TRIAL BY JURY AS TO ALL CLAIMS REGARDING, OR ARISING UNDER, THE TERMS OF THIS
AGREEMENT.  The Parties further agree that the prevailing party (by judgment,
court order or negotiated private settlement) in any action to enforce its or
his rights under this Agreement shall be entitled to recover payment from the
non-prevailing party of the prevailing party’s reasonable costs, expenses and
attorneys’ fees, as well as expert witness fees and expenses, incurred in
connection with any such action.

 

(h)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other Party or by registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, addressed as follows:

 

If to Executive: at Executive’s most recent address on the records of the
Company;

 

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400, Irving, TX 75039, Attention:  General Counsel;

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Any notice under this Agreement will be deemed
to have been given: when delivered, if given by hand

 

5

--------------------------------------------------------------------------------


 

delivery; three days after having been mailed, if given by registered or
certified mail; and on the date on which delivery was first attempted by the
overnight courier, if sent by overnight courier.

 

(i)                                     Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which taken together shall constitute one original instrument.

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Terence Cryan

 

/s/ Raymond K. Guba

 

Terence Cryan, Chief Executive Officer

 

Raymond K. Guba

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this    
day of       , 2015, by and between Global Power Equipment Group Inc. (the
“Company”) and Raymond K. Guba (“Executive”).

 

1.                                      Employment Status.  Executive’s
employment with the Company and its affiliates terminated effective as of
September 24, 2015 (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the benefits (collectively, the “Severance Benefits”) set forth in
Section 3 of the Separation Agreement between Executive and the Company dated as
of September 24, 2015 (the “Separation Agreement”), upon the terms, and subject
to the conditions, of the Separation Agreement.  For the avoidance of doubt,
Executive acknowledges that unless and until this Release becomes effective and
irrevocable pursuant to its terms, he will not be entitled to receive any of the
Severance Benefits.

 

3.                                      No Liability.  This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Executive, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                      Release.  In consideration of the
Severance Benefits, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective
predecessors, successors and assigns (the “Company Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release.  This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, wage and hour violations,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing, whether based in
common law or any federal, state or local statute; (d) claims under or
associated with any of the Company Group’s incentive or equity compensation
plans or arrangements; (e) claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including without limitation
under the Age Discrimination in Employment Act of 1967 as amended by the Older
Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of
1964 as amended by the Civil Rights Act of 1991 (“Title VII”), the Equal Pay Act
of 1963, and the Americans with Disabilities Act of 1990 (“ADA”), the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Fair Labor Standards Act (“FLSA”),
the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state or local
law or judicial decision); (f) claims arising under the Employee Retirement
Income Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Company Group or the separation of Executive’s
employment with the Company Group.

 

--------------------------------------------------------------------------------


 

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company as
of the date he signs this Release.  This Release specifically includes a waiver
of rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, and the Older Workers Benefit Protection Act.  Executive acknowledges
that as of the date Executive signs this Release, Executive may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from (i) any obligation under the Separation
Agreement; (ii) any obligation to provide all benefit entitlements under any
Company benefit or welfare plan that were vested as of the Separation Date,
including the Company’s 401(k) plan and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Executive’s rights of
indemnification and directors and officers liability insurance, as applicable
and as in effect as of the Separation Date; and (iv) any rights or claims that
relate to events or circumstances that occur after the date that Executive
executes this Release.  In addition, nothing in this Release is intended to
interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission or any state or local human rights commission in
connection with any claim Executive believes he may have against the Releasees. 
However, by executing this Release, Executive hereby waives the right to recover
any remuneration, damages, compensation or relief of any type whatsoever from
the Company, its affiliates and their respective predecessors and successors in
any proceeding that Executive may bring before the Equal Employment Opportunity
Commission or any similar state commission or in any proceeding brought by the
Equal Employment Opportunity Commission or any similar state commission on
Executive’s behalf.

 

5.                                      Governing Law.  This Release shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of Texas, without regard to conflicts of law principles. The
Parties agree that any conflict of law rule that might require reference to the
laws of some jurisdiction other than Texas shall be disregarded. Each party
(i) agrees that any action arising out of or relating to this Release shall be
brought exclusively in the state courts located in Dallas County, Texas and the
United States District Court for the Northern District of Texas (Dallas
Division), (ii) accepts for itself or himself and in respect of its or his
property, generally and unconditionally, the jurisdiction of those courts, and
(iii) irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it or he may now or hereafter have to the bringing of any
action in those jurisdictions.

 

6.                                      Acknowledgment.  Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that he has been advised by the Company to seek the advice of legal
counsel (at Executive’s cost) before entering into this Release.  Executive
acknowledges that he was given a period of 21 calendar days within which to
consider and execute this Release, and to the extent that he executes this
Release before the expiration of the 21-day period, he does so knowingly and
voluntarily and only after consulting his attorney.  Executive acknowledges and
agrees that the promises made by the Company Group hereunder represent
substantial value over and above that to which Executive would otherwise be
entitled.  Executive acknowledges and reconfirms the promises in Sections 9, 10,
11 and 13 of Severance Arrangement between Executive and the Company effective
as of November 18, 2013.

 

7.                                      Revocation.  Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company in the manner
specified in Section 9(h) of the Separation Agreement, and this Release shall
not become effective or enforceable until such revocation period has expired. 
Executive understands that if he

 

A-2

--------------------------------------------------------------------------------


 

revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation any Severance Payments pursuant to Section 3 of the
Separation Agreement.

 

8.                                      Miscellaneous.  This Release is the
complete understanding between Executive and the Company Group in respect of the
subject matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, except as specifically excluded
by this Release.  Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. 
In the event that any provision of this Release should be held to be invalid or
unenforceable each and all of the other provisions of this Release shall remain
in full force and effect.  If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.  Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

9.                                      Counterparts.  This Release may be
executed by the parties hereto in counterparts, which taken together shall be
deemed one original.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

Terence Cryan, Chief Executive Officer

 

Raymond K. Guba

 

A-3

--------------------------------------------------------------------------------